OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
Appellant was convicted by a jury of the offense of aggravated robbery. The jury assessed punishment at fifty years confinement in the Texas Department of Corrections.1 The court of appeals affirmed appellant’s conviction in an unpublished opinion, holding that the parole law instruction was not unconstitutional. Washington v. State, Tex.App. No. 01-86-00481-CR, 1987 WL 14557 (Delivered July 23, 1987). This Court, in an unpublished opinion, remanded appellant’s case to the Court of Appeals in light of Rose v. State, 752 S.W.2d 529 (Tex.Cr.App.1988), to conduct a harmless error analysis under the guidelines of Tex. R.App.Pro 81(b)(2). In a published opinion, the court of appeals found the inclusion of the parole law instruction was harmless beyond a reasonable doubt. Washington v. State, 768 S.W.2d 497 (Tex.App. — Houston [1st Dist.] 1989). This Court then granted appellant’s petition for discretionary review on May 9, 1990.
We now find that our decision to grant the appellant’s petition for discretionary review in order to determine whether the court of appeals erred in their holding was improvident. Tex.R.App.Pro. 202(k). See Arnold v. State, 786 S.W.2d 295 (Tex.Cr.App.1990).
With this understanding, we dismiss the appellant’s petition for discretionary review.
It is so ordered.
McCORMICK, P.J., concurs in the result.
TEAGUE, J., dissents.
STURNS, J., not participating.

. Now the Texas Department of Criminal Justice, Institutional Division.